Order filed August 10, 2021.




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-21-00271-CV
                                  ___________
KENNETH L. SUGG, JR. AND MARINA F. CASTILLO SUGG, Appellants
                                         V.
                        LAKEISHA RANDLE, Appellee


                    On Appeal from the 269th District Court
                             Harris County, Texas
                       Trial Court Cause No. 321010269


                                    ORDER
      No reporter’s record has been filed in this case. The official court reporter
for the 269th District Court informed this court that appellants had not requested
the reporter’s record be prepared. On June 14, 2021, the clerk of this court notified
appellant that we would consider and decide those issues that do not require a
reporter s record unless appellant, within 15 days of notice, provided this court
with proof the record has been requested and payment arrangements for the record
have been made. See Tex. R. App. P. 37.3(c). Appellant filed no reply.
       Unless appellant provides this court with proof the record has been requested
and payment arrangements have been made, appellants’ brief will be set due when
the clerk’s record is filed, and we will consider and decide those issues that do not
require a reporter’s record.



                                             PER CURIAM



Panel Consists of Chief Justice Christopher and Justice Hassan and Poissant.